t c summary opinion united_states tax_court kathleen e gilliam petitioner v commissioner of internal revenue respondent docket no 5717-03s filed date kathleen e gilliam pro_se steven m webster for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner’s federal_income_tax for the taxable_year of dollar_figure the issues for decision are whether petitioner is entitled to relief under sec_6015 or c and whether respondent abused his discretion in denying petitioner’s request for relief from joint_and_several_liability under sec_6015 background some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in lexington north carolina at the time she filed the petition herein petitioner was married to max gilliam in in date mr gilliam and petitioner separated petitioner remained in the marital residence until sometime in sometime in mr gilliam and petitioner were divorced during the taxable_year mr gilliam received wages of dollar_figure and petitioner received wages from three separate employers totaling dollar_figure petitioner filed a joint federal_income_tax return with mr gilliam for the taxable_year sometime in date the joint_return was prepared by mr gilliam and signed by both petitioner and mr gilliam the return reported wage income of dollar_figure attached to the return were four forms w-2 wage and tax statement one of the forms w- reflecting wages of dollar_figure was issued to mr gilliam the other three forms w-2 reflecting total wages of dollar_figure were issued to petitioner the form_w-2 issued to mr gilliam reflects withholding of dollar_figure the three forms w-2 issued to petitioner reflect zero withholding the federal_income_tax return for reflected a refund of dollar_figure petitioner and mr gilliam received the refund check and divided the proceeds after the separation and divorce petitioner earned small amounts of income from wages petitioner has experienced economic hardship since her separation and divorce respondent determined in a notice_of_deficiency that petitioner and mr gilliam omitted dollar_figure in wage income from their jointly filed federal_income_tax return in her petition petitioner does not dispute the omitted income but rather asserts that she is entitled to relief under sec_6015 because she did not prepare the return and did not know that her wage income was omitted from the return discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due sec_6013 a spouse may seek relief from joint_and_several_liability under sec_6015 a spouse may qualify for relief from liability under sec_6015 or if eligible may allocate liability under sec_6015 in addition if relief is not available under sec_6015 or c an individual may seek equitable relief under sec_6015 114_tc_324 114_tc_276 except as otherwise provided in sec_6015 petitioner bears the burden_of_proof rule a 119_tc_306 sec_6015 sec_6015 provides relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax to be eligible for relief the requesting spouse needs to satisfy the following five elements of sec_6015 a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of one individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such an understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for the taxable_year attributable to the understatement and e the other individual makes a valid election with respect to the last three elements petitioner is not the other individual described in sec_6015 petitioner received wages from three separate employers but did not report those wages on the joint_return there is no clear explanation why petitioner’s income was omitted from the joint_return the only wages reported were those of mr gilliam petitioner cannot be granted relief for understatements that are attributable to her own erroneous items see 121_tc_73 we agree with respondent that petitioner is not entitled to relief under sec_6015 sec_6015 sec_6015 allows a taxpayer who is eligible and so elects to limit his or her liability to the portion of a deficiency that is properly allocable to the taxpayer as provided in sec_6015 sec_6015 in the present case the item giving rise to the deficiency is the income earned and received by petitioner that was not reported on the return thus the entire deficiency is properly allocable to petitioner and sec_6015 is of no assistance to her we agree with respondent that petitioner is not entitled to relief under sec_6015 sec_6015 since petitioner is not entitled to relief under sec_6015 or c we consider whether petitioner qualifies for relief under sec_6015 after a trial de novo and using an abuse_of_discretion standard see ewing v commissioner t c __ fernandez v commissioner supra pincite butler v commissioner supra pincite petitioner bears the burden of proving that respondent’s denial of equitable relief under sec_6015 was an abuse_of_discretion see rule a 119_tc_306 petitioner must demonstrate that respondent exercised his discretion arbitrarily capriciously or without sound basis in fact or law see 118_tc_106 affd 353_f3d_1181 10th cir 112_tc_19 as directed by sec_6015 the commissioner has prescribed procedures for determining whether a spouse qualifies for relief under subsection f the applicable provisions are found in revproc_2000_15 2000_1_cb_447 we have upheld this revenue_procedure was superseded by revproc_2003_ 2003_32_irb_296 which is effective either for requests for relief filed on or after date or for requests for relief pending on date for which no preliminary determination_letter has been issued as of date id sec i r b pincite the procedures in reviewing a determination 120_tc_137 revproc_2000_15 sec_4 c b pincite provides seven threshold conditions that must be satisfied before the commissioner will consider a request for equitable relief under sec_6015 respondent does not raise any argument with respect to these seven threshold conditions and therefore we presume that they have been satisfied and consider other provisions of the revenue_procedure revproc_2000_15 sec_4 c b pincite sets forth positive and negative factors that are to be considered in determining whether to grant relief the revenue_procedure makes clear that no single factor is to be determinative in any particular case that all factors are to be considered and weighed appropriately and that the list of factors is not intended to be exhaustive a factors against relief we first review each of the following six factors weighing against relief as listed under revproc_2000_15 sec_4 c b pincite i attributable to nonrequesting spouse the liability for which relief is sought is not solely attributable to petitioner this factor is squarely against petitioner ii knowledge or reason to know petitioner was aware of her income she claims to be unaware that her income was omitted from the joint_return that her husband prepared the spouse seeking relief knows of an understatement_of_tax if she knows of the transaction that gave rise to the understatement 826_f2d_470 6th cir affg 86_tc_228 a taxpayer seeking to prove that she had no knowledge or reason to know of an item giving rise to the understatement_of_tax must demonstrate that she has fulfilled a duty_of inquiry with respect to determining that the correct_tax liability was reported on the return 872_f2d_1499 11th cir affg tcmemo_1988_63 butler v commissioner t c pincite cohen v commissioner tcmemo_1987_537 given that the return was rather straightforward requiring only the reporting of wage income with petitioner’s forms w-2 attached we find it difficult to believe that petitioner did not know or have reason to know that her wage income was not reported on the return this factor is also squarely against petitioner iii significant benefit petitioner benefited in that she received a portion of the refund which resulted from the withholding from mr gilliam’s wages the overpayment and ultimate refund would have been reduced if petitioner’s wages had been properly reported on the return iv lack of economic hardship it appears that petitioner does suffer from some economic hardship and no doubt will suffer further if she is not relieved of the liability her income in subsequent years appears to be minimal v noncompliance with federal_income_tax laws the requesting spouse must make a good_faith effort to comply with federal_income_tax laws in the tax years following the tax_year or years to which the request for relief relates in the present case the record is silent on this issue vi requesting spouse’s legal_obligation petitioner did not have any legal_obligation pursuant to a divorce decree to pay the liability b factors in favor of relief counterbalancing the factors weighing against relief are the factors weighing in favor of relief we next review each of the following six factors as listed under revproc_2000_15 sec_4 to evaluate whether they serve as a makeweight for equitable relief under sec_6015 i marital status petitioner is separated and divorced from mr gilliam ii economic hardship as indicated above petitioner may well suffer economic hardship if relief is not granted iii abuse there is nothing in the record indicating that petitioner was subject_to abuse iv no knowledge or reason to know as indicated above petitioner knew or should have known that her wages were not included on the tax_return v nonrequesting spouse’s legal_obligation there is nothing in the record indicating whether mr gilliam the nonrequesting spouse had a legal_obligation pursuant to the divorce decree or agreement to pay the outstanding tax_liability vi attributable to requesting spouse as indicated above the omitted item_of_income was that of petitioner having considered the facts and circumstances in this case especially in light of the factors in revproc_2000_15 sec_4 we conclude that petitioner is not entitled to relief under sec_6015 while some of the factors are neutral many of the factors weigh against relief in particular the omitted items of income and the understatement resulting therefrom are attributable to petitioner rather than mr gilliam in addition and as discussed above petitioner had knowledge actual or constructive of the understatement_of_tax on the return accordingly we conclude that respondent did not abuse his discretion in denying relief under sec_6015 conclusion we hold that petitioner is not entitled to relief under sec_6015 or c and that respondent did not abuse his discretion in denying relief from joint_and_several_liability under sec_6015 we sustain respondent’s determination_of_a_deficiency in this case reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
